Citation Nr: 0423081	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  01-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for an acquired psychiatric disability.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for headaches.

3.  Entitlement to service connection for dizziness. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served a period of active service in the Army 
from June 1977 to May 1981.  The veteran also had reserve 
service in the Alabama National Guard.    

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in June 2000 and December 2002 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issue of whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for an acquired psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  In a November 1983 Board decision, the veteran's claim 
for entitlement to service connection for headaches was 
denied.
 
3.  Additional evidence received since the November 1983 
Board decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for headaches.

4.  Dizziness is considered to be a symptom of a disability.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been submitted since 
the Board's November 1983 decision, the requirements to 
reopen the veteran's claim for entitlement to service 
connection for headaches have not been met.  38 U.S.C.A § 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 20.1104, 20.1105 (2003). 

2.  A symptom, like dizziness, that is not associated with a 
diagnosed disability is not subject to service connection.  
See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for 
Chronic Headaches

In May 1982, the RO denied service connection for headaches.  
The veteran was notified of this decision and of his 
procedural and appellate rights by a letter in June 1982.  
After filing a Notice of Disagreement and receiving a 
Statement of the Case issued in November 1982 by the RO, the 
veteran formally appealed the denial of his claim for service 
connection in February 1983.  In November 1983, the Board 
issued a decision, denied the veteran's claim for entitlement 
to service connection for headaches after finding that the 
veteran's current complaints of headaches were not incurred 
in or aggravated by service. 

The veteran petitioned to reopen his claim for entitlement to 
service connection for headaches in April 2000.  This appeal 
arises from the continued denial to reopen his claim for 
entitlement to service connection for headaches in a June 
2000 rating decision issued by the RO.

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis may be considered.  See 38 
U.S.C.A. § 7104(b) (West 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 20.1105 (2003).

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the Board's decision in November 
1983 is considered new, as it was not previously of record.  
The evidence received includes statements from the veteran, 
VA examination reports, VA outpatient and hospital treatment 
records, and a statement from a private treatment provider.  
In an August 1989 VA examination report, the veteran 
complained of headaches that began while in service.  VA 
outpatient and hospital treatment records submitted since 
November 1983 are void of any complaint, treatment, or 
diagnosis of headaches.  In a January 2000 statement from a 
private physician, it was noted that his records indicated by 
history that the veteran had complained of headaches.  In an 
October 2000 statement, the veteran detailed that his service 
medical records showed treatment for headaches and that his 
private physician had linked his current condition to 
service.    

After reviewing the evidence of record, the Board concludes 
that the additional evidence is new but not material 
concerning the veteran's claim for entitlement to service 
connection for headaches.  The additional evidence is not 
considered material, as there is nothing in these records, 
which shows that the veteran suffers from a current chronic 
headache disability or that his claimed disability of 
headaches was incurred in, or aggravated by active service.  
The records simply show that the veteran has complained of 
headaches that began while in service.  In addition, the 
veteran's statements continue to assert what he has claimed 
since August 1981, that his current complaints of headaches 
began in service.  This evidence does not bear directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for headaches.  Additional new 
evidence by itself or in connection with other evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  The 
additional new evidence is also considered cumulative and 
redundant, as evidence of the veteran's complaints of 
headaches, which began during service, was already in the 
file at the time the last prior final Board decision issued 
in November 1983. 

II.  Entitlement to Service Connection for Dizziness 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran filed a claim for entitlement to service 
connection for dizziness in April 2000.  In a June 2000 
rating decision, the RO denied the veteran's claim as not 
well grounded.  After filing a Notice of Disagreement and 
receiving a Statement of the Case issued in October 2000 by 
the RO, the veteran formally appealed the denial of his claim 
for service connection in March 2001.  The RO readjudicated 
the veteran's claim for entitlement to service connection for 
dizziness for action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002) and continued to deny the claim in a December 
2002 rating decision. 

After a review of the evidence, the Board finds that the 
veteran's claim for entitlement to service connection for 
dizziness must fail.  

The veteran's service medical records show that he complained 
of dizziness in a May 1980 treatment note.  However, the rest 
of the veteran's service medical records as well as a 
September 1981 VA examination report are void of any 
complaint, treatment, or diagnosis concerning the claimed 
condition of dizziness.  Additional evidence of record, 
including VA examination reports as well as VA treatment 
records, also does not show any current treatment for the 
claimed condition of dizziness.  A January 2000 statement by 
a private treatment provider noted that the veteran's records 
by history showed that he had complained of dizziness.    

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  Competent 
medical evidence is considered more probative than competent 
lay evidence.  Therefore, the Board finds that the medical 
evidence of record, which does not indicate that the 
veteran's complaints of dizziness are associated with a 
diagnosed disability that is related to his active military 
service, is more probative than the veteran's own lay 
statements.  
Although dizziness may constitute a symptom of a disease or 
injury subject to service connection, a symptom not 
associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  The rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2003) (Schedule), do not recognize dizziness as a 
compensable disability in its own right.  A symptom may be 
associated with a compensable disability only if medical 
evidence shows it to be consistent with and attributable to a 
specifically diagnosed disability.  In this case, there is no 
competent medical evidence of record showing that the veteran 
suffers from dizziness consistent with or attributable to a 
current diagnosed disability.  Therefore, the Board finds 
that the veteran's claimed disability of dizziness is not a 
disability for which service connection may be granted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for dizziness and for 
whether new and material evidence had been received to reopen 
a claim for entitlement to service connection for headaches.  
The veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
folder.

In this case, the RO sent the veteran letters in July 2002, 
August 2002, February 2003, and January 2004, which notified 
the veteran of the type of evidence necessary to substantiate 
his claims.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The multiple letters issued 
by the RO in July 2002, August 2002, February 2003, and 
January 2004 also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the July 2002, August 2002, February 
2003, and January 2004 letters from the RO were sent to the 
veteran after the RO's June 2000 rating decision that is the 
basis of the veteran's appeal.  In this case, the VCAA was 
enacted after the original AOJ adjudication of the claim in 
June 2000.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA because an initial 
AOJ adjudication had already occurred when notice of VCAA was 
not mandated at the time of the initial AOJ decision.  

In addition, the content of the notice provided to the 
veteran in the July 2002, August 2002, February 2003, and 
January 2004 letters by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, after notice was provided, the 
veteran's claims for entitlement to service connection for 
dizziness and whether new and material evidence had been 
received to reopen a claim for entitlement to service 
connection for headaches were readjudicated by the RO in a 
rating decision as well as a supplemental statement of the 
case both issued in December 2002.  The Board finds that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the July 2002, August 2002, February 2003, and January 
2004 letters.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2004 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran. The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In this regard, the Board 
notes that, unlike the situation in Quartuccio, supra, there 
is no indication that the award of Social Security benefits 
in 1986 is related to the claimed headaches or dizziness.  
Moreover, the veteran has not asserted that there are private 
treatment records that pertain to these claims that have not 
been obtain and considered. The veteran has had several 
opportunities to identify sources of evidence; he has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.  


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
chronic headaches.

Entitlement to service connection for dizziness is denied. 


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit 
(Court), this case must now be returned to the RO for 
additional development.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In this case, the veteran submitted private medical treatment 
records, which were pertinent to claimed psychiatric 
disability in March 2004.  In a July 2004 deferred rating 
decision, the RO noted that the private medical evidence was 
"cumulative of that evidence previously considered".  The 
RO further stated that as a result a supplemental statement 
of the case was not required. 

In Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Court invalidated the 
Board's authority to consider additional evidence without the 
RO's initial consideration of the evidence or the veteran's 
waiver of RO consideration as contrary to 38 U.S.C.A. § 
7104(a).  In this case, the veteran did not submit a waiver 
of RO consideration.  The additional evidence in question is 
also neither duplicative of other evidence nor irrelevant to 
the issue on appeal.  See 38 C.F.R. § 19.37(a) (2003).  
Therefore, the Board must remand the case for the RO's 
initial consideration of the additional evidence and 
readjudication of the veteran's claim of whether new and 
material evidence has been received in order to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disability.

The veteran's claims file contains a February 1986 Social 
Security Award Certificate, together with a statement from 
the veteran that appears to indicate that this award was 
based on psychiatric disability.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision could possibly 
contain relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should request all records, 
which document the veteran's claimed 
psychiatric disability from the Social 
Security Administration.  If no records 
can be found, the RO should indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

2. The RO should make arrangements to 
obtain the veteran's treatment records 
from the private physician (as listed in 
the VA Form 21-4142 dated in February 
1987 included in the file) for the period 
of January 1987 to the present.  

3. The RO should also make arrangements 
to obtain the veteran's treatment records 
referred to in the statement dated in 
January 2000 from a staff psychiatrist, 
for the period of May 1981 to the 
present.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
whether new and material evidence has 
been received in order to reopen a claim 
for entitlement to service connection for 
an acquired psychiatric disability.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since December 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



